Citation Nr: 1228798	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
 





INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) in Wichita, Kansas, which denied entitlement to service connection for a bilateral knee disorder.

In January 2011, the Board remanded this appeal for further development.  Following a February 2011 VA examination, the RO issued a September 2011 rating decision granting service connection for a left knee disorder.  In a September 2011 supplemental statement of the case, the RO continued the denial of service connection for a right knee disorder.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, a remand is again required to fully develop the Veteran's right knee disorder claim.

Pursuant to the Board's January 2011 remand, the Veteran underwent a VA examination in February 2011, where the examiner addressed, in pertinent part, the etiology of the Veteran's right knee disorder, including whether it was directly related to service or was caused by his left knee disorder.

The Board finds that the examiner's opinion as to the etiology of the Veteran's right knee disorder was based upon a factually incorrect premise.  The examiner stated that the Veteran suffered soft tissue damage to his right knee in a 2003 motor vehicle accident, citing to this incident in support of his conclusion that the Veteran's right knee disorder was not related to service.  However, while the evidence of record documents that the Veteran was in an April 2003 motor vehicle accident, the Board finds no documentation that the Veteran's right knee was injured as a result of that accident.  See April 2003 hospital records and June 2003 X-ray report.  Additionally, the February 2011 examiner failed to provide an opinion on whether the Veteran's right knee disorder could be aggravated by his left knee disorder.  On remand, the Veteran should be scheduled for another VA examination and opinion which does not presume that the Veteran's right knee was injured in an April 2003 motor vehicle accident, and which addresses the etiology of his right knee disorder, including whether it is related to service or is caused or aggravated by his left knee disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination and opinion to determine the etiology of the Veteran's right knee disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following questions:

(a)  Is it at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's current right knee disorder is related to active military service?  Why or why not?
  
(b)  If the answer to question (a) is "no," then provide an opinion on whether the Veteran's right knee disorder is at least as likely as not (i.e., a fifty percent or greater probability) caused by the Veteran's left knee disorder.  

(c)  If the answer to question (a) is no, then provide an opinion on whether the Veteran's right knee disorder is at least as likely as not (i.e., a fifty percent or greater probability) aggravated by the Veteran's left knee disorder.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, in whole or in part, provide the Veteran with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


